DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
01.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
02.	This action is in response to the interview conducted between the Examiner and the Applicant on June 15, 2022.  Agreement was reached during the interview to enter an amendment in order to differentiate over the prior art reference Leyba (US PGPub 2015/0220601).  By way of the Office Action, the amendment to the claims has been entered into the record and the claims have been examined in view of that amendment.  As a result, this action is made FINAL, as necessitated by the amendment.

Title
03.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
04.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

05.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

06.	Claims 1, 2, 4 – 9, 11 – 16, and 18 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dessloch et al. (US Patent 6,338,056), hereinafter “Dessloch”.
	Consider claim 1, Dessloch discloses a computer-implemented method, comprising:
	receiving, from a client device, a request defining an original structured query language (SQL) query (column 5 lines 23 – 35, an SQL query is received from a client device);
	processing the SQL query to identify a set of search engine clauses included in the original SQL query (column 6 lines 1 – 21, column 16 lines 38 – 45, the SQL query contains clauses, which indicate how the query is to be processed by a search engine);
	converting the set of search engine clauses into a search engine query (column 5 line 61 – column 6 line 21, column 8 lines 33 – 57, the clauses in the query are able to be transformed to be used in the functionality of a search engine);
	communicating the search engine query to a search engine for execution (column 8 lines 33 – 57, the search engine received and executes the query);
	receiving object identifiers for one or more objects that match the search engine query (column 3 lines 26 – 44, column 12 lines 48 – 63, object identifiers are obtained from the processing of the query at the search engine);
	generating a database query based on the received object identifiers (column 18 line 54 – column 19 line 9, the obtained object identifiers are used to query a database);
	executing the database query (column 19 lines 10 – 25, the database query is executed);
	receiving and returning results of the executed database query to the client device (column 25 lines 37 – 40, column 26 lines 14 – 20, results of the execution of the query on the database are determined).
	Consider claim 2, and as applied to claim 1 above, Dessloch discloses a method comprising:
	identifying one or more clauses in the SQL query, and for each clause determining a type of the clause (column 6 lines 1 – 21, column 16 lines 38 – 45, the SQL query contains clauses, which indicate how operations are to be performed for the query processing);
	in response to determining that the clause is a search engine clause adding the clause to the set of search engine clauses (column 10 lines 15 – 30, the query contains clauses that pertain to search engine processing);
	in response to determining that the clause is a database clause, adding the clause to a set of database clauses (column 10 lines 15 – 30, the query contains clauses that pertain to database processing).
	Consider claim 4, and as applied to claim 1 above, Dessloch discloses a method comprising:
	the search engine query is executed without permissions (column 22 lines 20 – 58, the query is executed without permissions).
	Consider claim 5, and as applied to claim 1 above, Dessloch discloses a method comprising:
	the database query is executed with permissions (column 22 lines 20 – 58, the query is executed with permissions).
	Consider claim 6, and as applied to claim 1 above, Dessloch discloses a method comprising:
	the search engine query is generated to obtain only the object identifiers from the search engine (column 12 lines 38 – 57, the search engine processes the query in order to obtain object identifiers).
	Consider claim 7, and as applied to claim 2 above, Dessloch discloses a method comprising:
	each clause includes a field, an operator and a value and wherein the clause is determined to be the search engine clause if the search engine stores data corresponding to the field of the clause (column 23 lines 46 – 67, the clauses for the SQL query include fields, operators, and values, such that the clause is used to determine if and how the query is performed on the search engine).
	Claims 8, 9, and 11 – 14 are rejected under the same rational as claims 1, 2, and 4 – 7 above.  Claims 8, 9, and 11 – 14 recite the exact same embodiments as the preceding claims indicated, except that claims 8, 9, and 11 – 14 recite a computer processing system, whereas claims 1, 2, and 4 – 7 recite a method.  Since the exact same claim limitations are present within these claims, the same rejection is applied therein.
	Claims 15, 16, and 18 – 20 are rejected under the same rational as claims 1, 2, and 4 – 6 above.  Claims 15, 16, and 18 – 20 recite the exact same embodiments as the preceding claims indicated, except that claims 15, 16, and 18 – 20 recite a non-transitory computer-readable storage medium, whereas claims 1, 2, and 4 – 6 recite a method.  Since the exact same claim limitations are present within these claims, the same rejection is applied therein.

Allowable Subject Matter
07.	Claims 3, 10, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form, including all of the limitations of the base claim and any intervening claims.

Reasons for the Indication of Allowable Subject Matter
08.	The following is a statement of reasons for the indication of allowable subject matter:
	The primary reason for allowance of claims 3, 10, and 17 in the instant application is because the prior arts of record do not teach or suggest that the set of clauses from the SQL query are injected directly into the database query.  The limitations in claim 3, in combination with those in claim 2, make it clear that the SQL query is not only processed first by the search engine, but also then used in the database query, as well as utilizing the clauses from the SQL query that are database clauses into the database query.  The prior art of record including the disclosures above neither anticipates nor renders obvious the above recited combination.
	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
09.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

11.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher Raab whose telephone number is (571) 270-1090. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Tamara Kyle can be reached on (571) 272-4241. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/CHRISTOPHER J RAAB/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        

September 05, 2022